DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/26/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hacker (PN 9,905,527).
Hacker discloses, as shown in Figures, a semiconductor device manufacturing method comprising:

	adjusting forming factor of each scheduled formation site in accordance with the environmental density;
	performing a formation process on positions of the plurality of scheduled formation sites by incorporating the forming factor into the formation process to generate a plurality of formation sites [Col. 2, line 41 – Col. 3, line 22]; and 
	simultaneously forming a plurality of conductive bumps (110,122) respectively on the plurality of formation sites.

Regarding claim 2, Hacker discloses forming a plurality of bumps (110,122) comprises providing a patterned mask on a substrate (102).

Regarding claim 12, Hacker discloses the method further comprising analyzing a layout corresponding to the plurality of bumps to obtain the environmental density [Col. 2, line 41 – Col. 3, line 22, Col. 4, line 54 – Col. 5, line 56].

Regarding claim 13, Hacker discloses analyzing a layout corresponding to the plurality of bumps to obtain the environmental density comprises extracting an area corresponding to the predetermined range from the layout; and calculating the environmental density associated with 

Regarding claim 14, Hacker discloses adjusting a forming factor in accordance with the environmental density includes: 
obtaining a coordinate corresponding to each formation site; and
	adjusting the forming factor by referring to a model involving the coordinate and the environmental density [Col. 2, line 41 – Col. 3, line 22, Col. 4, line 54 – Col. 5, line 56].

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker (PN 9,905,527) in view of Kuo et al. (US 2013/0193570, of record).
Regarding claim 3, Hacker discloses the claimed invention including the semiconductor device manufacturing method as explained in the above rejection.  Hacker does not disclose the pattern mask includes a plurality of trenches, and each trench exposes a bottom surface configured as an area of one formation site.  However, Kuo et al. discloses a method comprising the pattern mask includes a plurality of trenches (310), and each trench exposes a bottom surface configured as an area of one formation site.  Note Figures of Kuo et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Hacker 

Regarding claim 4, Hacker and Kuo et al. disclose simultaneously forming a plurality of bumps comprises filling a conductive material into the plurality of trenches simultaneously [Figures].

Regarding claim 9, Hacker and Kuo et al. disclose the forming factor is a cross-sectional area of each formation site [Col. 2, line 41 – Col. 3, line 22, Col. 4, line 54 – Col. 5, line 56].

Regarding claim 10, Hacker and Kuo et al. disclose the cross sectional area is reduced when the environmental density is greater than a predetermined value [Col. 2, line 41 – Col. 3, line 22, Col. 4, line 54 – Col. 5, line 56].

Regarding claim 11, Hacker and Kuo et al. disclose the cross sectional area is increased when the environmental density is smaller than a predetermined value [Col. 2, line 41 – Col. 3, line 22, Col. 4, line 54 – Col. 5, line 56].

6.	Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker (PN 9,905,527) in view of Kuo et al. (US 2013/0193570, of record) and further in view of Takeda et al. (US 2012/0256311, of record).
Hacker and Kuo et al. disclose the claimed invention including the semiconductor device manufacturing method.  Hacker and Kuo et al. do not disclose forming a plurality of formation .

7.	Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2013/0193570, of record) in view of Hacker (PN 9,905,527).
Kuo et al. discloses, as shown in Figures, a semiconductor device manufacturing method comprising:
	providing a substrate (110);
	forming a plurality of metal pads (112) on the substrate;
	forming a passivation layer (200) on the metal pads;
	sputtering a conductive layer (113) on the passivation layer;
	coating a photoresist layer (300) on the conductive layer;
	deposing a mask (not shown, inherently) over the photoresist layer;
	patterning the photoresist layer to form a plurality of formation sites (opening 310) on the metal pads; and

Kuo et al. does not disclose forming a plurality of conductive bumps by adjusting a forming factor in accordance with an environmental density associated with each formation site, wherein the environmental density is determined by a number of neighboring formation sites around each formation site in a predetermined range, and the forming factor is an exposure energy for patterning the photoresist layer, a size of the mask, or a cross-sectional area of each formation site.  However, Hacker discloses a semiconductor device manufacturing method comprising forming a plurality of conductive bumps (110,122) by adjusting a forming factor in accordance with an environmental density associated with each formation site, wherein the environmental density is determined by a number of neighboring formation sites around each formation site in a predetermined range, and the forming factor is an exposure energy for patterning the photoresist layer, a size of the mask, or a cross-sectional area of each formation site.  Note Figures and Col. 2, line 41 – Col. 3, line 22, Col. 4, line 54 – Col. 5, line 56 of Hacker.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Kuo et al. comprising forming a plurality of conductive bumps by adjusting a forming factor in accordance with an environmental density associated with each formation site, wherein the environmental density is determined by a number of neighboring formation sites around each formation site in a predetermined range, and the forming factor is an exposure energy for patterning the photoresist layer, a size of the mask, or a cross-sectional area of each formation site, such as taught by Hacker in order to form reliable electrical and thermal connections between neighboring dies.


	removing the photoresist layer; and
	patterning the conductive layer.

Allowable Subject Matter
8.	Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Claims 17-18 are allowed.

10.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 15-18 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed model is a first order model F(x, y, D) represented in the expression as recited in claim 15; the claimed model is a second order model F(x, y, D) represented in the expression as recited in claim 16; the claimed semiconductor device manufacturing method comprising simultaneously forming a plurality of bumps on a plurality of formation sites by adjusting a forming factor in accordance with an environmental density of each formation site, wherein when a difference between a first environmental density corresponding to a first formation site and a second environmental density corresponding to a second formation site is greater than a predetermined density, a difference between a cross sectional area of the second formation site is greater than a cross sectional area of the first formation site, wherein the first environmental density is determined by a number of .

Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897